Mb. Justice Audrey
delivered the opinion of the court.
The appellant has a contract with the government to supply bread to the municipal jail of ITumaoao and, as the breakfast hour for the prisoners had arrived before the bread had been received, one of the guards went with a prisoner to the appellant’s bakery to get the bread and was given by the bakery clerk 150 loaves of bread of which 33 loaves were not wrapped in paper bags, stating the weight and the name of the baker, because the guard did not want to wait for them to be wrapped as he was in a hurry.
The owner of the bakery was accused of having violated section 2 of Act No. 25 of June 11, 1921 (p. 166), which provides that every loaf of bread sold or offered or exposed for sale shall be wrapped in a paper bag labeled as stated, and sentenced to pay a fine of three dollars, from which judgment he took this appeal.
Given the facts of this case, we are of the opinion that the appellant did not violate the Act above cited, for his clerk was delivering the bread in accordance with the law and part of the loaves were not wrapped as required because the person who was receiving them did not want to have them wrapped on account of his being in a hurry.
The judgment appealed from must be reversed and the defendant discharged.